Citation Nr: 1216596	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to April 2000, and from February 2003 to September 2003.  The Veteran was discharged from the U.S. Army Reserves in August 2005.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

The evidence of record supports a finding that the Veteran currently has a low back disability that had its onset during her active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's low back disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Board is granting service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 
II.  Applicable laws and regulations

The Veteran is contending that service connection is warranted for her low back disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
III.  Analysis 

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

With respect to Hickson element (1), current disability, the Board initially notes that the medical evidence of record reflects that the Veteran has been diagnosed with chronic lumbar strain.  See October 2010 VA examiner's report.  Hickson element (1) is accordingly satisfied. 

With respect to Hickson element (2), in-service disease or injury, the Veteran has reported that she injured her lower back while on active duty.  The Veteran described how a door to a conex container closed and hit her lower back during a sand storm.  She testified that the injury required a month to heal.  See Travel Board hearing, dated in October 2007.  The Veteran also claims that she injured her back by carrying heavy equipment, sleeping on hard ground, undergoing rigorous training exercises and wearing full "battle rattle" while serving in Kuwait.  See Veteran's statement date in May 2010.  Specifically, she noted that she was involved in convoy training which required the soldiers to jump on and off of the 5-ton truck and run into a fighting position while in full "battle rattle".  Id.

In addition to the Veteran's statement, a Staff Sergeant who was assigned to the Veteran's unit during the time period just prior to the Veteran's deployment until just after the Veteran's discharge submitted a statement in April 2010 explaining that the lack of hand dollies, initial improper bedding and a need to wear full battle gear including body armor with SAPI plate, helmet and weapon caused or aggravated the Veteran's back pain during her active military service.  See K.M. statement dated in April 2010.

The Board finds that the Veteran's statements as well as statement made by the Staff Sergeant to be credible as to her back injury and back pain.  Accordingly, Hickson element (2) is also satisfied as to this issue.
With respect to crucial Hickson element (3), nexus or relationship, the Board notes that there are two negative medical opinions of record which deny a link between the Veteran's current low back disability and her military service.  

In January 2010, the Veteran was afforded a VA examination for her low back disability.  The examiner opined that it was not at least as likely as not that her claimed low back disorder was a result of her active military service or active duty for training.  The Board found this examination and opinion to be inadequate.  The Board noted that it was unclear whether the examiner reviewed the claims file, including private records, before providing the opinion.  The case was remanded back for another VA examination and opinion.  

Another examination was provided to the Veteran in October 2010.  The examiner again concluded that the Veteran's back disability was not likely to be related to her military service.  The examiner explained that there were no pathological changes in the skeletal structure of the spine and no history of acute injury to the spine.  The examiner also noted that with the treatment she received, her symptoms should have resolved completely.  

The examiner again did not consider the 2004 and 2005 post service documentation of back problems.  The examiner also does not appear to have considered completely the injury she sustained during service as documented by the Veteran and her Staff Sergeant.   The Board again does not find that this opinion is adequate, and therefore finds it to have little probative value.

Ordinarily, under these circumstances, the Board would remand the Veteran's low back claim again so that an adequate VA opinion as to etiology could be obtained. However, after analyzing the record as a whole, the Board believes that service connection for a low back disability may be granted based on evidence demonstrating a continuity of low back symptomatology dating from the Veteran's active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above. 

Very soon after her discharge from service, the Veteran reported back problems.  The April 2004 Report of Medical Examination showed that she remained on restricted duty with a history of two slipped discs.  Documents dated in November and December of 2004 also showed that she remained on temporary profile for low back pain and was currently undergoing physical therapy.  See November and December 2004 Health Assessments.  A May 2005 private treatment record noted physical therapy for the Veteran's back disability.  See physical therapy treatment record dated in May 2005.  

Although her military records do not show that she was discharged from the military due to physical disability, she was disqualified from retention in the Army Reserves due to a profile.  See letter from the Department of Army, Headquarters, dated June 2005.

Also, shortly after her discharge from active military service, a February 2004 MRI showed central disc bulging at L3-4 and L4-5.  Furthermore, in a December 2008 statement, the Veteran's physician noted that she had treated her for back pain and that a CAT scan noted lumbar disc bulging which caused radicular symptoms.  

Also, the Veteran was diagnosed most recently with chronic lumbar strain with limited motion during the October 2010 VA examination.  See VA examiner's report dated October 2010.

The Veteran has consistently asserted that her low back disability had its onset during her active duty military service.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds that the Veteran is competent to attest to her in-service symptomatology. 

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of worsening symptoms credible in light of the objective medical evidence of record.  The Veteran's post-service treatment records show that that the Veteran has received treatment her low back at least as early as February 2004 to the present day.   See CT of lumbar spine dated in February 2004.

Thus, resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of symptoms since service.  Accordingly, a grant of service connection for a low back disability is warranted.  The benefit sought on appeal is granted 


ORDER

Service connection for a low back disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


